DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sheets secured to each other at ends of the air vent (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 requires “[a] kit for a vehicle canopy…”, however the claim only lays out one component of the kit, namely “an air vent according to claim 1”. It is unclear how a kit can only contain a single component. For the purposes of examination the claim is interpreted as only requiring the air vent according to claim 1.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 11, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrester (US 1,181,866).
With respect to claim 1 Forrester discloses 	an air vent for a vehicle or vehicle canopy, the air vent comprising:
an external duct [reference character “a”] having an inlet [reference character “c”] and an outlet [reference character “a2”], the height of the outlet being less than the height of the inlet1 [see Fig. 1], wherein the inlet and the outlet are arranged such that, in use, an uppermost point of the inlet is located above an uppermost point of the outlet [the entire outlet plane is horizontal and located entirely below the inlet];
and
an internal duct [reference character “b2”] in fluid communication with the external duct via one or more openings [reference character “b1”] arranged in the internal duct or at a junction between the internal duct and the external duct, wherein the internal duct is configured to be in fluid communication with an interior of the vehicle or canopy via a slot defined by the vehicle or canopy [the slot is interpreted as implicit in Forrester because “[t]he suction or ventilating pipe b, of course, extends into the vehicle or ship and is led to the required part thereof”], and wherein the or each opening is arranged such that, in use, the uppermost point of the outlet of the external duct is located below a lowermost point of the or each opening [see Fig. 1].
With respect to claim 3 Forrester discloses that the or each opening has a height which is greater than the height of the outlet [see Fig. 1 and footnote 1].
With respect to claim 4 Forrester discloses that the internal duct has a first end and a second end, with the one or more openings being located at the first end and the second end being configured for fluid communication with the interior of the vehicle or canopy to allow air to flow into and/or out of the interior of the vehicle or canopy [see annotated Fig. 1, below].

                        
    PNG
    media_image1.png
    312
    398
    media_image1.png
    Greyscale
 
With respect to claim 6 Forrester discloses a first sheet of material and a second sheet of material which are secured or securable to each other [at the junction between “b” and “a]”, the first sheet defining an operatively lower part of the air vent [the portion of the vent inserted through the canopy of the vehicle] and the second sheet defining an operatively upper part of the air vent [the remainder of the vent]. Note that the tubes taught by Forrester can be interpreted as nothing more than sheets of material that have been bent into a cylinder and fastened.
With respect to claim 11 Forrester discloses that the vent has a generally elongated shape.
With respect to claim 16 Forrester discloses a vehicle canopy which includes or has mounted to an air vent according to claim 1, specifically disclosing that “[t]he suction or ventilating pipe b, of course, extends into the vehicle or ship and is led to the required part thereof” [pp. 1 lines 39-42].
With respect to claim 19 Forrester discloses a kit for a vehicle canopy which includes an air vent according to claim 1 by virtue of clearly anticipating claim 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester (US 1,181,866) in view of Bercich (US 2010/0170398 A1).
With respect to claim 2 Forrester does not disclose a filter component or filter arrangement adjacent to the one or more openings substantially to prevent dust and/or water from entering the interior of the vehicle or canopy.
Bercich discloses a ventilator for a vehicle roof that includes a screen [reference character 32 in Fig. 1] at the inlet of the external duct of the ventilator. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air vent taught by Forrester by including the screen at the inlet end of the exterior duct, as taught by Bercich, in order to prevent the ingress of foreign objects into the ventilator during motion [paragraph 0032 of Bercich].
With respect to claim 12 Forrester does not disclose that the inlet and the outlet are in the form of slits extending along the length of the air vent.
Bercich discloses that the inlet is in the form of slits [see Fig. 4, the slits are formed in the filter apparatus].
 It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air vent taught by Forrester by including the screen at the inlet end of the exterior duct, as taught by Bercich, in order to prevent the ingress of foreign objects into the ventilator [paragraph 0032 of Bercich].
Neither Forrester nor Bercich disclose that the outlet is in the form of slits extending along the length of the air vent; however, duplication of the essential parts of an invention is considered routine for a person having ordinary skill in the art3, in this case it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air vent taught by Forrester and Barcich by providing the vents (and hence the slits) at the outlet in order to prevent the ingress of foreign objects into the air vent [paragraph 0032 of Bercich]. 
With respect to claim 13 Forrester discloses that the inlet is at “c” and that the airflow is generated by motion of the vehicle and is in the direction between “a1” and “a2” therefore the inlet is at the front and the outlet is at the rear of the vehicle canopy.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester (US 1,181,866).
With respect to claim 5 the embodiment shown in Fig. 1 of Forrester does not disclose that the one or more openings is a plurality of openings spaced apart along a length of the air vent.
However, the embodiment shown in Fig. 3 of Forrester shows that there are multiple openings [reference character b1] formed along the length of the air vent in order to allow each of the suction pipes “b” to be double-acting whereby suction is created in each direction of motion [pp. 1 lines 69-73]
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air vent taught by the embodiment shown in Fig.1 of Forrester by including two suction pipes as taught in the embodiment shown in Fig. 3 of Forrester (with accompanying inlets “c” and “d” for the external duct associated with each suction pipe) in order to allow each of the suction pipes “b” to be double-acting whereby suction is created in each direction of motion [pp. 1 lines 69-73 of Forrester]
With respect to claim 15 Forrester does not disclose that the air vent is shaped and dimensioned to extend across at least half of width of the roof of the canopy.
However, the size of the air vent is interpreted to be a result effective variable that would be optimized in order to achieve a desired result, in this case the size of the air vent would be optimized in order to achieve the desired air exchange rate based on the size of the vehicle (a larger vent would evacuate air at a faster rate than a smaller vent, therefore a larger vent would be more amenable to a larger vehicle whereas a smaller vent would be amenable to a smaller vehicle). 
 It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to form the vent such that it extends across at least half the width of the roof of the canopy since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233 .
.
Allowable Subject Matter

Claims 8-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The height of the outlet opening “a2” above any surface that tube “b” passes through is less than the height of the inlet relative to any surface that tube “b” passes through.
        2 See 112(b) rejection above.
        3 St Regis Paper Co. v. Bemis Co. 193 USPQ 8.